Citation Nr: 1530225	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for right knee injury.  

4.  Entitlement to service connection for a back injury.  

5.  Entitlement to service connection for left foot injury.  

6.  Entitlement to service connection for right foot injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran perfected a timely appeal of this decision in May 2013.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes assisting the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  

The Veteran contends that he injured his right knee, back, and feet in service and relates any current disabilities associated with the back, knee and feet to these in-service injuries.  Specifically, the Veteran contends that he injured his right knee and feet when he jumped from a helicopter to the ground during a rocket attack.  He also maintains that he injured his back and both knees after he jumped from the second floor of a building to the ground during a "Tet attack on Ton Shun Naught Air Base."  In addition, the Veteran explained that he spent a good portion of time loading sand bags and building bunkers while stationed at Tay Ninh Base camp in Vietnam, and he attributes his back problems to these in-service duties.  Furthermore, the Veteran contends that he developed a traumatic brain injury (TBI) and residuals of a TBI, to include headaches, after an incoming rocket/mortar hit a bunker near him and caused it to collapse during the "Tet Offensive" of 1968.  According to the Veteran, he has experienced these TBI residuals, as well as ongoing pain and discomfort in his right knee, back and feet since service.  See November 2010 informal claim, July 2011 notice of disagreement NOD, and May 2013 Statement of Veteran.  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of Air Traffic Control Operator, and his service personnel records reflect that he served in the Republic of Vietnam from March 1967 to March 1968.  The Veteran also submitted a copy of his deployment papers, which reflect his assignment with the 187th Aviation Company.  In a statement date-stamped as received in May 2013, the Veteran stated that he routinely flew on unit ships as a member of an assault helicopter company, and his shifts could last anywhere from three to eight hours in duration in the control tower or in flight operations.  According to the Veteran, he also flew as a gunner on several missions.  In a lay statement submitted by J.Q. (one of Veteran's fellow serviceman), and date-stamped as received in May 2013, J.Q. indicated that he was an original member of the 187th Assault Helicopter Company (AHC) , and he served as one of the movement officers for transferring the unit from Fort Bragg, North Carolina to Tay Ninh in early 1967.  J.Q. recalled that the Veteran was a part of the unit in Fort Bragg.  J.Q. further indicated that he was the section leader of his unit, and flew hundreds of missions and over 600 combat hours during the time frame the Veteran was in the 187th AHC.  He attested to the fact that during his time with this unit, they were always short of personnel "to man the guns on [their] lift ships" and routinely flew with volunteers to fill those empty seats and duties.  According to J.Q., a person's assigned MOS had nothing to do with finishing the job, and they routinely filled those seats with anybody available.  

In another statement issued by E.H., another serviceman whose MOS was that of Air Traffic Controller during his period of service, he indicated that while he was stationed in Vietnam, he only worked three hours shifts in the tower, and since there was "[n]othing to do...[he] would fly with whomever was short a door-gunner."  He also referenced the names of fellow servicemen he flew with, and noted that he flew a great deal as a gunner with a few pilots.  

The service treatment records are absent any complaints of, or treatment for back, knee or foot problems.  The Veteran denied a history of headaches; swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; cramps in his legs; "trick" or locked knee; or foot trouble at the November 1965 Army Training and Certification (ATC) "Class II" enlistment examination.  Although he reported a history of frequent or severe headaches at the October 1967 enlistment examination, he was deemed to be qualified for enlistment.  At the October 1968 separation examination, the clinical evaluation of the spine, feet and lower extremities was shown to be normal.  In addition, the Veteran denied a history of foot trouble; "trick" or locked knee; bone, joint, or other deformity; arthritis or rheumatism; or swollen or painful joints.  However, the Veteran did report a history of frequent or severe headaches at the time of his separation.   

The post-service VA treatment records reflect diagnoses of degenerative joint disease in the right knee, osteoarthritis in the knees and feet, and migraine/cluster headaches.  See VA treatment records dated in June 2006, March 2007, June 2008, November 2009 and September 2011.  During a June 2008 VA outpatient treatment visit with a neurologist, the Veteran stated that he experienced headaches while he was in the military, and specifically while in Vietnam.  He further reported to receive treatment for his headaches a number of times at sick call.  Report of the October 2008 x-ray of the right foot revealed the presence of spurring about the calcaneus and ankle joint, and mild degenerative joint disease in the first right metatarsal phalangeal joint.  Report of the October 2008 x-ray of the left foot revealed degenerative changes of the ankle joint, mild degenerative joint disease in the first metatarsophalangeal joint, and mild calcaneal spurring.  In November 2009, the Veteran presented at the VA Medical Center (VAMC) with complaints of left ankle pain, and plantar medial heel pain in his left foot.  After evaluating and conducting an x-ray of the left foot, the VA examiner assessed the Veteran with having plantar fasciitis in said foot.  In May 2009, the Veteran underwent a magnetic resonance imaging (MRI) of the cervical spine, the results of which reflected mild degenerative changes in the C5 through C7 joints.  The Veteran also underwent an MRI of the lumbar spine in June 2010, the results of which revealed mild degenerative disc disease at L3-L4 and L4-L5; narrowing of the spinal canal and neuroforamina; and multilevel facet joint osteoarthropathy.  A February 2012 MRI of the brain revealed "[w]ell delineated CSF spaces in the posterior fossa on the right and the middle cranial fossa on the right" which likely represented an arachnoid cyst.  The MRI findings also revealed mild generalized cerebral atrophy.  Finally, a March 2012 x-ray of the right knee reflected signs of moderate to marked degenerative changes of the medial compartment of the tibiofemoral joint, and the record reflects the Veteran underwent a right total knee replacement procedure in October 2012.  

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his claimed disorders.  The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R § 3.159 (2014).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  In this regard, the Board has determined that the statements of the Veteran to the effect that he was injured in service and has suffered from continuous pain and discomfort in his right knee, feet and back since his period of service are competent and credible.  The October 1967 and October 1968 separation examinations reflect his reports of headaches, and the post-service VA treatment records indicate he has DJD in the right knee, cluster headaches and migraine headaches, plantar fasciitis in his left foot, mild DJD of the first right and left metatarsophalangeal joint, degenerative changes in the cervical spine, and mild degenerative disc disease at L3-L4 and L4-L5.  In addition, lay statements submitted by the Veteran's fellow serviceman, J.Q., as well as another serviceman whose MOS was similar to the Veteran's MOS while serving in Vietnam, strengthen his assertion that he participated as a gunner during a number of helicopter missions while performing his duties as an Air Traffic Controller, and further support his statements that he injured his knees and feet after jumping from the helicopter to the ground.  Also, the Veteran's service personnel records confirm his service in Vietnam during the Tet Offensive in 1968.  Although the post-service medical evidence is absent for a diagnosis of a traumatic brain injury or any residuals of a head injury, the Veteran has reported to experience symptoms of headaches since service.  During the June 2008 VA outpatient visit, the Veteran reported that his headaches tend to come and go, and although he has tried various types of medication, he continues to experience cluster headaches.  In light of the fact that the Veteran experiences symptoms akin to a TBI that may be a residual of his TBI, or a separate disability for which he may be compensated, the Board finds that a VA neurological examination is necessary to address these questions.  Specifically, the examiner should address whether the Veteran developed a TBI in service, to include as a result of his reported exposure to nearby rocket/mortar explosions during the Tet Offensive.  The VA examiner should also address whether the Veteran's current headaches are residuals of a TBI, or a disability that is separate from a possible TBI, and if so whether this disability originated in service.  Finally, the Veteran should be afforded VA orthopedic examinations to determine whether his current right knee, bilateral foot, and back disabilities, were incurred in service and/or related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from the St. Louis VAMC dated from February 2013 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, the Veteran should be scheduled for a VA TBI protocol examination.  The claims folder, any records on VBMS and Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

The examiner should confirm and identify whether the Veteran has a TBI or residuals of a TBI, presently or at any point during the claims process.  Any tests deemed necessary to confirm or rule out any diagnosis must be undertaken.  For any diagnosed TBI or residual of a TBI, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any TBI and/or residuals of a TBI had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported exposure to mortar/rocket explosions during the Tet Offensive in 1968.  Specifically, the examiner should discuss whether the Veteran's headaches were manifestations of his TBI in service.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he/she must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, if the examiner determines that the Veteran does have a TBI and/or residuals of a TBI, and the Veteran's headaches are not found to be a residual of his TBI disability, but is rather a separate co-existing disability, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his headaches.  The claims folder, any records on VBMS and Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner is required to review all pertinent records, to include the service and post-service treatment records.  [Of particular importance here is the examiner's review of the October 1967 and October 1968 examination reports reflecting the Veteran's complaints of headaches in service.]  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

For any headaches diagnosed on examination, or during the pendency of the claim which have resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is/are otherwise related to the Veteran's military service, to include his in-service complaints of headaches.  In answering these questions, the examiner should address any assertions of ongoing headaches since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran headache disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right knee, back, and right and left foot disorders present.  The claims folder, any records on VBMS and Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of a right knee disability.  For any right knee disability diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is/are otherwise related to the Veteran's military service.  In answering these questions, the examiner should address any assertions of ongoing pain and discomfort in the right knee since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's right knee disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. Then, with regard to the Veteran's claimed back disorder, following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current spine disorder present and provide diagnoses for all such identified disorders. 

For ANY cervical or lumbar spine disorder diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's assertions of ongoing pain and discomfort in his back since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's back disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6. Then, with regard to the Veteran's claimed right and left foot injuries, following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current (bilateral or unilateral) foot disorder present and provide diagnoses for all such identified disorders. 

For ANY right and/or left foot disorder diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's assertions of ongoing pain and discomfort in his feet since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's right and/or left foot disorder(s) is/are not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

7. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



